DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2021 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

There appears no original support for the elongated cap maintaining spring bias on the arm towards the windscreen to be wiped.  There appears no particular discussion of such in the original written description.
There appears no original support for the plurality of ribs extending between a body portion and an opposite head portion with the body portion fixedly coupled to one of the opposing side walls of the cap and the head portion operable for flexing inwardly and outwardly relative to the opposing walls.  There appears no particular discussion of such in the original written description.
	There appears no original support for the connecting device including protrusions projecting inwardly from each opposing side thereof.  It appears, as can be seen in figures 5 and 7, the protrusions (21) extend outwardly from opposing sides of the part (10) of connecting device (6).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (US patent 3,480,985) in view of Foss (US patent application publication 2015/0343997) and Morena (US patent 3,160,906).
	The patent to Forster discloses a wiper device substantially as is claimed.  Forster discloses a wiper device (fig. 9) having a strip-shaped wiper arm (A-3, figs. 4, 9) directly connected near a first end to a mounting head (21) and directly connected near a second end to a connecting device (23).  The arm is of a resilient material (spring steel) and biased (curve shown in figure 4) to exert pressure onto an attached wiper blade (22) towards a windscreen to be wiped.
	The patent to Forster discloses all of the above recited subject matter with the exception of supporting a flat wiper blade that includes a groove in which an elastic elongated carrier element is disposed, an elongated cap connected to both the arm and connecting device, two connecting pieces positioned near an end of the wiper blade and connected to an end of the carrier element, and an elongated cap connected to both the arm and the connecting device to maintain spring bias.
	The publication to Foss discloses a flat wiper blade (36, fig. 3) that includes an elastic elongated carrier element (40) having a pair of splines (42) received into grooves (56) of the blade rubber (38).  A pair of connecting pieces (48) are provided at each end of the wiper blade and are coupled to the splines to secure such together.  The wiper blade also includes an airfoil (46) thereon.  The wiper blade also includes a connecting device (44) for coupling with a wiper arm.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ a flat wiper blade for the wiper device of Forster, as clearly suggested by Foss, to provide a wiper blade with airfoils and thus improved downforce and wiping.



It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper arm of the modified Forster wiper device with a cap thereon, as clearly suggested by Morena, to reduce the glare of the wiper arm and enhance the aesthetics thereof.  Such cap can be attached to the flat strip of the Forster wiper arm in the same manner as employed in Morena.
With respect to claim 1, it appears the modified wiper device of Forster provided with the cap of Morena will have the spring bias force maintained, at least as far as understood.  Additionally, the cap of Morena attached as set forth above is deemed attached or connected to both the arm and connecting device since the connecting device of Forster is secured with the arm.  Securement of the cap with the wiper arm necessarily also connects such to the connecting device since they are fixed with on another.
	With respect to claim 3, setting forth the arm as connecting through snapping operation does not distinguish from the Forster/Foss/Morena combination.  Such defines no particular structure for the arm or connecting device.  Such at best relates to a method or manner of assembly.
	With respect to claim 11, it appears a cap provided on Forster, as suggested by Morena, would limit movement of the arm away from the windshield since the cap extends down along the mounting head (18’, see fig. 1 of Morena), but spaced therefrom.  Such would necessarily prevent unimpeded movement of the arm.

	With respect to claim 18, as Morena teaches attachment to the flat strip of the wiper arm, incorporation of such cap in Forster with attachment to the flat strip (A-3) will result in the cap attached between the mounting head and the connecting device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Forster (US patent 3,480,985) in view of Foss (US patent application publication 2015/0343997) and Morena (US patent 3,160,906), as applied to claim 1 above, and further in view of Robertson et al (EP 0785116).
	Forster, as modified above, discloses the invention substantially as is claimed, with the exception of the arm and mounting head joined by a crimping operation.
The publication to Robertson discloses joining of an at least substantially U-shaped mounting head (2, figs. 1, 2) by engaging inwardly extending protrusions (8) of the head, extending from legs (6) of the U-shape, into opposing recesses (4 or 9) of the wiper arm by swaging (crimping) at area (7).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to attach the mounting head of the modified Forster device to the wiper arm via inwardly extending protrusions engaging via crimping with recesses in the arm, as clearly suggested by Robertson, to provide a connection that requires reduced number of parts.  A separate screw (28) or pin (31) as employed by Forster would not be required. Note inwardly bent edges of the legs of the mounting head (2) engage around the exterior sides of the wiper arm that face away from one another (fig. 1B, 2B) and that the protrusions (8) are provided on such legs.

Response to Arguments

Applicant's arguments filed 22 June 2021 have been fully considered but they are not persuasive. 
	While the above rejection relies upon the cap of Morena, relatable arguments set forth by applicant will be addressed.  While applicant argues that a cap is not taught that is connected to both the arm and the connecting device, such is not persuasive.  As set forth above, the cap of Morena attached to the strip shaped wiper arm of Forster will also be inherently connected to the connecting device since in Forster such are fixed to one another.  The claim does not specify that there is direct engagement or the like of the cap with each of the arm and the connecting device, only that they are essentially connected together.  It appears applicant should specify such direct engagement of the cap with each of the arm and the connecting device.  Additionally, it is noted that in Morena, the cap is not coupled to the mounting head (18’).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
30 July 2021